DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 37, 39, 40, and 88-98 are pending.
Claims 37, 39, 40, and 88-98 are rejected.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08 March 20201 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The objection to claims 39 and 40 in the Office action mailed 26 August 2020 is withdrawn in view of the amendment received 26 February 2021.
Response to Amendment
The declaration under 37 CFR 1.132 filed 26 February 2021 is insufficient to overcome the rejection of claims 37, 39, 40, and 88-98 based upon 35 U.S.C. 101 and 103 as set forth in the last Office action because: The declaration points to statements in the specification that show the claimed subject matter produces improved diagnoses of lung pathologies. The argument is not persuasive regarding the rejection under 35 U.S.C 101 because an improvement in an abstract idea is not an improvement to a technology. The declaration states that Diaz-Uriarte et al. does not show use of a Random Forest classifier as a diagnostic for a particular condition. The argument is not persuasive because Diaz-Uriarte et al. shows use of a Random Forest classifier to select genes that correlate with a number of different cancers. The declaration states that Diaz-Uriarte et al. does not show analysis of protein expression levels is not persuasive because measurement of protein expression levels is only a limitation of dependent claims 88 and 89 and Streeper et al. provides guidance to measure protein or antigen levels. The specification defines biomarkers as including RNA and DNA in paragraph 46. The declaration states that models may be over-fit, however the claimed subject matter is limited to a defined range of biomarkers and embodiments of the claimed biomarkers are shown in the prior art to correlate with lung cancer.
Claim Rejections - 35 USC § 112
The rejection of claim 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph in the Office action mailed 26 August 2020 is withdrawn in view of the remarks received 26 February 2021.
The rejection of claim 96 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph in the Office action mailed 26 August 2020 is withdrawn in view of the remarks and amendment received 26 February 2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37, 39, 40, and 88-98 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and additionally a law of nature without significantly more.
Independent claim 37 recites computer that executes a Random Forest and/or AdaBoost classifier trained by training data vectors from a set of human genetic biomarker from an individual and a classification of disease state of the individual and using the classifier to classify test data of a test subject, wherein the biomarker comprise at least 4 of a set of biomarkers, which, but for the limitation of using a generic computer, recites the mental process grouping of abstract ideas.
Claims 37, 39, 40, and 88-98 also recite a law of nature of a correlation between genetic biomarkers and a disease state of an individual. The law of nature is similar to the law of nature of correlating drug dosage and drug metabolite levels at issue in Mayo Collaborative Services v. Prometheus Laboratories Inc. (U.S. Supreme Court 101 USPQ2d 1961 (2012) and a law of nature of correlating levels of myeloperoxidase and risk of having atherosclerotic cardiovascular disease in Cleveland Clinic Foundation v. True Health Diagnostics (123 USPQ2d 1081 (Fed. Cir. 2017)).
Dependent claim 39 further recites a mental process of selecting a set of biomarkers by calculating distances between two groups of concentration measures for each biomarker, ordering the biomarkers according to the distances, calculating and selecting biomarkers according to fit to a model, adding additional biomarkers to a null set if the additional biomarkers improve the fit to the model. Dependent claim 40 further recites a mental process of selecting a set of biomarker by calculating distances between two groups of concentration measures for each biomarker, ordering the biomarker according to the distances, calculating and selecting biomarker according to fit to a model, removing biomarker if the removal improves the fit to the model. Dependent claim 88 further recites a mental process of considering data of immunoassays of biomarker. Dependent claim 89 further recites a mental process of considering data of immunoassay of biomarker in blood plasma. Dependent claim 90 further recites a mental process of considering data of at least one of a set of biomarker. Dependent claim 91 further recites a mental process of considering data of at least one of a set of biomarker. Dependent claim 92 further recites a mental process of considering data of a test subject at risk for non-small cell lung cancer. Dependent claim 93 further recites a mental process of considering training data of a subject free of non-small cell lung cancer. Dependent claim 94 further recites a mental process of using a Random Forest classifier. Dependent claim 95 further recites a mental process of using an AdaBoost classifier. Dependent claim 96 further recites a mental process of using both a Random Forest and an AdaBoost classifier. Dependent claims 97 and 98 further recites a mental process of considering data for particular combinations of biomarker.
This judicial exception is not integrated into a practical application because the additional element in claim 37 of a computer does not improve the functioning of a generic computer and does not integrate the recited judicial exception into a practical application. The additional element of inputting data in claim 37 is a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element of outputting data in claim 37 is an extrasolution step that does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element in claim 37 of a computer is conventional. The additional element of inputting and outputting data in claim 37 is a conventional computer process.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
Applicant's arguments filed 26 February 2021 have been fully considered but they are not persuasive. The applicants state the claimed subject matter improves a technology and analogize to the claims in the Cardionet decision. The argument is not persuasive because unlike the claims in the Cardionet decision, the instant claims do not concern improvement to operation of a device or a technology. The applicants state the claimed subject matter requires an improvement to technology and refer to the declaration of Chris Louden discussed above. The argument is not persuasive for the reasons discussed above in the response to the declaration of Chris Louden.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 37, 39, 40, 88-94, 97, and 98 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Streeper et al. (US 2010/0009386, cited in the Information Disclosure Statement received 25 October 2018) in view of Diaz-Uriarte et al. (BMC Bioinformatics vol. 7, article 3 (2006) cited in the Information Disclosure Statement received 25 October 2018).
Independent claim 37 recites computer that executes a Random Forest or AdaBoost classifier trained by training data vectors from a set of human genetic biomarker from an individual and a classification of disease state of the individual and using the classifier to classify test data of a test subject, wherein the biomarkers comprise at least 4 of a set of biomarkers. In one embodiment the four biomarkers are MCP-1, IL-2, IL-8, and IL-10.
Dependent claim 39 further recites a computer that selects a set of biomarkers by calculating distances between two groups of concentration measures for each biomarker, ordering the biomarker according to the distances, calculating and selecting biomarker according to fit to a model, adding additional biomarkers to a null set if the additional biomarkers improve the fit to the model. Dependent claim 40 further recites a computer that selects a set of biomarkers by calculating distances between two groups of concentration measures for each biomarker, ordering the biomarker according to the distances, calculating and selecting biomarker according to fit to a model, removing biomarkers if the removal improves the fit to the model. Dependent claim 88 further recites a computer that considers data of immunoassays of biomarkers. Dependent claim 89 further recites a computer that considers data of immunoassay of biomarkers in blood plasma. Dependent claim 90 further recites a computer that considers data of at least one of a set of biomarkers. In one embodiment the biomarker of claim 90 is RETN. Dependent claim 91 further recites a computer that considers data of at least one of a set of biomarkers. In one embodiment the biomarker of claim 91 is interferon gamma. Dependent claim 92 further recites a that considers data of a test subject at risk for non-small cell lung cancer. Dependent claim 93 further recites a computer that considers training data of a subject free of non-small cell lung cancer. Dependent claim 94 further recites a computer that uses a Random Forest classifier. Dependent claim 97 further recites the four biomarkers are limited to MCP-1, IL-2, IL-8, and IL-10. Dependent claim 98 further recites the four biomarkers are MCP-1, MPO, MIF, and siCAM.
Streeper et al. shows a method of diagnosing non-small cell lung cancer in a subject at paragraphs 9-13 and 69. Streeper et al. shows data from an immunoassay at paragraphs 51 and 101, and biomarker measures (e.g., expression levels) of a plurality of biomarker at paragraphs 13, 50, and 69-70. Streeper et al. shows analysis of data from blood plasma at paragraphs 38, 41, 101, and 117. Streeper et al. shows classifying the sample based on the biomarker measures using a classification system (e.g., Student’s t test-based classification system. See paragraphs 49, 104, 105, 107, and 108, wherein the classification of the sample correlates to a physiologic state or condition, or changes in a disease state. Streeper et al. shows analysis of MCP-1 at Figures 1A-2D, Tables 1-4, and paragraph 100. Streeper et al. shows analysis of IL-2 at Figures 1A-2D, Tables 1 and 4, and paragraph 100. Streeper et al. shows analysis of IL-8 at Figures 1A-2E Tables 1-4, and paragraphs 100, and 132-134. Streeper et al. shows analysis of IL-10 at Figures 1B-2E, Tables 1-3, and paragraph 100. Streeper et al. shows analysis of MPO at Figures 1D, 2D, and 2E and Tables 1-4. Streeper et al. shows analysis of MIF at Figures 1D and 2D and Tables 1, 2, and 4. Streeper et al. shows analysis of siCAM at Figures 1D, 2D, and 2E and Table 4. All seven of the above noted biomarkers are shown to significantly correlate with non-small cell lung cancer and are indicated as sets of useful markers in the Tables, which constitutes a set of markers that are inherently added to a null set to generate the set of markers.
Streeper et al. does not show use of a Random Forest classifier, adding genes to a classifier, or removing genes from a classifier.
Diaz-Uriarte et al. shows that the Random Forest classifier is a classification algorithm well suited for classification of expression data at the abstract and page 2. Diaz-Uriarte et al. provides guidance to use the smallest possible set of genes that can still achieve good predictive performance on pages 2 and 6. Diaz-Uriarte et al. shows on page 2 and 6 that the Random Forest classifier initially builds large unpruned trees with many genes and subsequently iteratively remove genes that are least important. Diaz-Uriarte et al. provides guidance to select genes for diagnostic purposes in clinical practice on page 2, compares performance of the Random Forest Classifier to select genes that correlate with a number of different cancers in Table 2, and further shows selection of genes that correlate with a number of different cancers using the Random Forest classifier in Table 3.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the computer system for correlations between biomarkers and lung cancer of Streeper et al. by use of a Random Forest classifier and to add or delete genes from the classifier because Diaz-Uriarte et al. provides guidance that the Random Forest classifier is useful to determine correlations between gene expression data and an effect of interest, and that the Random Forest classifier adds and removes genes from the classifier to result in a classifier with the minimum number of genes that correlate with a desired effect.
Claims 95 and 96 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Streeper et al. in view of Diaz-Uriarte et al.  as applied to claims 37, 39, 40, and 88-94 above, and further in view of Tan et al. (cited in the Information Disclosure Statement received 10October 2018).
Dependent claim 95 further recites a that uses an AdaBoost classifier. Dependent claim 96 further recites a that uses both a Random Forest and an AdaBoost classifier.
Streeper et al. in view of Diaz-Uriarte et al. as applied to claims 37, 39, 40, and 88-94 above does not show use of a AdaBoost classifier.
Tan et al. shows on page S77-S78 that an AdaBoost classifier is useful to correlate gene biomarkers and disease including lung cancer. Tan et al. also provides guidance to use ensembles of classifiers on page S77 to improve performance.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the computer system for correlations between biomarkers and lung cancer of Streeper et al. by use of the AdaBoost classifier of Tan et al. because Tan et al. provides guidance that the AdaBoost classifier is useful to correlate gene biomarkers and a desired effect and because it is obvious to substitute one art recognized element for another when the results of the substitution are predictable.
Applicant's arguments filed 26 February 2021 have been fully considered but they are not persuasive. The applicants state Steeper et al. merely test biomarkers. The argument is not persuasive because Steeper et al. in the Tables noted in the above rejection provides guidance that the claimed biomarkers correlate with lung cancer. The applicants state that Diaz-Uriarte et al. does not show use of a Random Forest classifier for a diagnostic for any condition. The argument is not persuasive because Diaz-Uriarte et al. shows classifiers useful for determining gene correlations with a number of different cancers. The applicants state Diaz-Uriarte et al. does not show analysis of protein expression levels. The argument is not persuasive because measurement of protein expression levels is only a limitation of dependent claims 88 and 89 and Streeper et al. provides guidance to measure protein or antigen levels. The specification defines biomarkers as including RNA and DNA in paragraph 46. The applicants state the limitation of an ensemble classifier of claim 96 is not obvious. The argument is not persuasive because Tan et al. also provides guidance to use ensembles of classifiers on page S77 to improve performance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631